PILGRIM'S PRIDE CORPORATION REPORTS FINANCIAL RESULTS FOR SECOND QUARTER OF FISCAL 2008 PITTSBURG, Texas, May 5, 2008 – Pilgrim's Pride Corporation (NYSE: PPC) today reported a net loss of $111.4 million, or $1.67 per share, on net sales of $2.1 billion for the second fiscal quarter ended March 29, 2008.These results include asset impairment and restructuring charges of approximately $17.7 million, $11.1 million net of tax, or $0.17 per share, related to the previously announced closing of one processing plant and six distribution centers. For the second quarter of fiscal 2007, the company reported a net loss of $40.1 million, or $0.60 per share, on total sales of $1.99 billion. “Our financial results in the second quarter of fiscal 2008 reflect the crisis facing our company and industry from record-high feed costs caused by the federal government’s deeply flawed ethanol policy,” said Clint Rivers, president and chief executive officer of Pilgrim’s Pride. Pilgrim’s
